Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because: (1) The 1st line repeats information in the title (2) It uses the legal phrase “wherein” (4th last and 2nd  last lines)  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1 - 43 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art found is Edge et al. (US 20200053638 A1). 

Edge discloses Fig. 1 that is similar to Fig. 1 of the application.  
Regarding claim 1, Edge discloses an apparatus for determining a precise location of a mobile device ([0062] discloses “The LMF 152 may support positioning of the UE 105 ...and may support position procedures/methods such as  ...Precise Point Positioning (PPP) ...”), comprising:
at least one server (Fig. 1, server is LMF 152; [0065] discloses “…. send the measurements to a location server (e.g. LMF 152) for computation of a location estimate for UE 105..”);
a client internet of things devices configured to communicate with the at least one server (Fig. 1, client 130 communicates with LMF 152 via GMLC).
Edge does not disclose:
the server comprising a data structure containing precise positioning subscription options associated with the mobile device;
a plurality of client internet of things, wherein at least one of the plurality of client internet of things devices is a serving internet of things device configured to provide precise positioning information to the mobile device;
and wherein the serving internet of things device is selected from the plurality of client internet of things devices based on the precise positioning subscription options.  

Regarding claims 9, 16, 23, 25, Edge does not disclose:
determining one or more proximate reporting internet of things devices based on the rough position;
selecting the serving internet of things device from the one or more proximate reporting internet of things devices based on one or more configuration options;
and selecting one or more hot candidates from the one or more proximate reporting internet of things devices based on one or more configuration options.

Regarding claim 27, 32, 37, 42 Edge does not disclose:
selecting a replacement serving internet of things device from one or more previously determined hot candidates if the status of the serving internet of things device in inactive or the distance between the mobile device and the serving internet of things device is above a threshold distance.

Applicant’s Figs. 5 – 9  shows the limitations of the independent claims. Edge does not disclose any such figures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to positioning determination:

Edge (US 20200092776) discloses systems and methods for deferred 5g location of a mobile device using a combined AMF and LMF based location solution.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632